DETAILED ACTION
Claims 1-18 are pending in the application. 


Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/21 has been entered.
 

Response to Arguments
3.  	Applicant’s arguments, see page 8, filed 03/15/21, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
4.  	Claims 1-18 are allowed.
5.  	The following is an examiner’s statement of reasons for allowance: 
  	“A setting system for a camera comprising: 
  	a non-transitory storage medium having stored thereon processor-executable instructions; 
  	a display; and 
  	a processor configured to execute the processor-executable instructions to: provide a user interface on the display having a first region for setting a multi-profile of a camera registered on each of a plurality of channels and a second region for setting a reception profile of a management apparatus connected to the camera on each of the plurality of channels; 
  	recommend a candidate profile set settable to a camera registered on a first channel selected from among the plurality of channels, to a first region of the first channel, and set a multi-profile for the camera registered on the first channel, the multi-profile being determined as a result of editing profiles constituting the candidate profile set; and 
  	provide a multi-profile of the first channel to a first region of at least one other channel as a candidate profile set of a camera registered on the at least one other channel that is different from the first channel, and
  	wherein each of a plurality of profiles in the multi-profile for a camera defines a set codec, a resolution, a frame rate, and a bit rate or bit rate range.”

  	The closest prior art of record relied upon is Smith et al (US 2016/0105644 A1) which discloses graphical interfaces for a camera wherein multiple users can have multiple cameras linked to their profile, where cameras can be added or removed to customize profile. However, the prior art, taken alone or with another, fails to teach recommend a candidate profile set settable to a camera registered on a first channel selected from among the plurality of channels, to a first region of the first channel, and set a multi-profile for the camera registered on the first channel, the multi-profile being determined as a result of editing profiles constituting the candidate profile set, and provide a multi-profile of the first channel to a first region of at least one other channel as a candidate profile set of a camera registered on the at least one other channel that is different from the first channel, and wherein each of a plurality of profiles in the multi-profile for a camera defines a set codec, a resolution, a frame rate, and a bit rate or bit rate range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697